                                                 UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA




In re: ANTHONY  SCOTT LEVANDOWSKI
       [CASE NAME]                                                           Case No.                         20-30242

                                                                             CHAPTER 11
                                                                             MONTHLY OPERATING REPORT
                                                                             (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                     SUMMARY OF FINANCIAL STATUS

      MONTH ENDED:               05/31/21                                  PETITION DATE:                      03/04/20

1.    Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here              X
      the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
      Dollars reported in     $1
                                                                           End of Current
2.    Asset and Liability Structure                                             Month               End of Prior Month             As of Petition Filing
      a. Current Assets                                                           $2,778,148                 $2,812,341
      b. Total Assets                                                           $245,556,223               $245,566,583                   $245,574,157
      c. Current Liabilities                                                      $5,254,534                 $4,755,247
      d. Total Liabilities                                                      $184,381,282               $183,881,995                   $184,897,566
                                                                                                                                        Cumulative
3.    Statement of Cash Receipts & Disbursements for Month                 Current Month                Prior Month                   (Case to Date)
      a. Total Receipts                                                               $5,634                   $488,805                     $1,981,159
      b. Total Disbursements                                                         $39,828                    $34,473                     $1,184,018
      c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                 ($34,193)                  $454,332                       $797,142
      d. Cash Balance Beginning of Month                                          $1,028,761                   $574,429                       $197,427
      e. Cash Balance End of Month (c + d)                                          $994,568                 $1,028,761                       $994,568
                                                                                                                                        Cumulative
                                                                           Current Month                Prior Month                   (Case to Date)
4.    Profit/(Loss) from the Statement of Operations                              N/A                        N/A                            N/A
5.    Account Receivables (Pre and Post Petition)                                     $1,800                     $1,800
6.    Post-Petition Liabilities                                                   $5,254,534                 $4,755,247
7.    Past Due Post-Petition Account Payables (over 30 days)                              $0                         $0

At the end of this reporting month:                                                                                                                No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                          X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                     X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?                                 X
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                            X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?                               X
13. Are a plan and disclosure statement on file?                                                                                                    X
14. Was there any post-petition borrowing during this reporting period?                                                                             X

15.   Check if paid: Post-petition taxes        ;                 U.S. Trustee Quarterly Fees          ; Check if filing is current for: Post-petition
      tax reporting and tax returns:        X .
      (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
      filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date: 6/21/2021                                                             /s/ Anthony S. Levandowski
                                                                           Responsible Individual


              Case: 20-30242                Doc# 576         Filed: 06/21/21            Entered: 06/21/21 10:56:24                   Page 1 of
                                                                                                                                             Revised 1/1/98
                                                                         35
                                              BALANCE SHEET
                                       (Small Real Estate/Individual Case)
                                                                  For the Month Ended             05/31/21



                                                                                                                      Check if
                                                                                                                     Exemption
         Assets                                                                                                      Claimed on
                                                                                                                     Schedule C                      Market Value
            Current Assets
     1         Cash and cash equivalents (including bank accts., CDs, ets.)                                                                                      $994,568
     2         Accounts receivable (net)                                                                                                                            $1,800
     3         Retainer(s) paid to professionals                                                                                                                $1,781,779
     4         Other: Income tax refund                                                                                                                                 $0
     5         Cash in transit                                                                                                                                          $0

     6                  Total Current Assets                                                                                                                    $2,778,148

            Long Term Assets (Market Value)
     7         Real Property                                                                                                                                            $0
     8         Indemnification Claim                                                                                                                         $179,523,572
     9         Furniture, Fixtures, and Equipment                                                                          X                                       $20,000
    10         Vehicles - non-exempt                                                                                                                               $86,169
               Vehicle Toyota
                       exemptexempt
                                toyota                                                                                     X                                        $5,000
                           Jetta exempt                                                                                    X                                         $500
                           Honda exempt                                                                                    X                                        $6,967
    11            Partnership interests                                                                                                                       $15,563,293
    12            Notes Receivable Fawn Park                                                                                                                     $720,000
    13            Other investments                                                                                                                              5,964,690
    14            Interests in IRA, Keogh, other retirement plans                                                          X                  $              17,743,047.67
    15            Other: CLAT                                                                                                                                   $8,468,732
    16            Notes Receivable                                                                                                                            $14,676,104

    17                  Total Long Term Assets                                                                                                               $242,778,075

    18                  Total Assets                                                                                                                         $245,556,223

         Liabilities

            Post-Petition Liabilities

                  Current Liabilities
    19                Post-petition not delinquent (under 30 days)                                                                                                   18,757
    20                Post-petition delinquent other than taxes (over 30 days)                                                                                           $0
    21                Post-petition delinquent taxes                                                                                                                     $0
    22                Accrued professional fees                                                                                                                   5,235,777
    23                Other:                                                                                                                                             $0
    24                                                                                                                                                                   $0

    25                  Total Current Liabilities                                                                                                               $5,254,534

    26            Long-Term Post Petition Debt                                                                                                                             $0

    27                  Total Post-Petition Liabilities                                                                                                         $5,254,534

            Pre-Petition Liabilities (allowed amount)
    28              Secured claims (residence)                                                                                                                          $0
    29              General unsecured claims - Google                                                                                                          179,047,999
    30              Priority unsecured claims                                                                                                                      $78,749
    31              General unsecured claims                                                                                                                            $0

    32                  Total Pre-Petition Liabilities                                                                                                       $179,126,748

    33                  Total Liabilities                                                                                                                    $184,381,282

         Equity (Deficit)

    34                  Total Equity (Deficit)                                                                                                                 $61,174,941

    35                  Total Liabilities and Equity (Deficit)                                                                                               $245,556,223
         NOTE:
                  Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market prices, etc.) and the date the value
                  was determined.




Case: 20-30242                   Doc# 576                   Filed: 06/21/21                       Entered: 06/21/21 10:56:24                                        Page 2 of
                                                                        35                                                                                                      Revised 1/1/98
                                                                           SCHEDULES TO THE BALANCE SHEET




                                                                                                Schedule B
                                                                              Recapitulation of Funds Held at End of Month

     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating
     Report.


                                                 Account 1            Account 2           Account 3            Account 4        Account 5    Account 6     Account 7              Account 8
10   Bank                                        Wells Fargo          Wells Fargo         Wells Fargo          Wells Fargo       Morgan       Morgan      Cash On Hand            ING acct

11   Account No.                                   -8303                -6040                -6057                -6065           -3982        -7472          N/A                    -0093
12   Account Purpose                            DIP Checking         Child Health           Child Ed         Child Activities   Investment   Investment    Incidentals              Savings

13   Balance, End of Month                            908,991               15,516               27,933              12,189          -            -                100                    29,839
                                                                                                                                CLOSED       CLOSED
14   Total Funds on Hand for all Accounts             994,568




                                     Case: 20-30242              Doc# 576            Filed: 06/21/21         Entered: 06/21/21 10:56:24      Page 3 of
                                                                                                                                                                         Revised 1/1/98
                                                                                                 35
                        STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                     Increase/(Decrease) in Cash and Cash Equivalents
                                    For the Month Ended      05/31/21

                                                                               Actual                 Cumulative
                                                                            Current Month            (Case to Date)
   Cash Receipts
1    Payroll                                                                            $5,626               $72,007
2    Cash Received from Sales                                                               $0                    $0
3    Interest Received                                                                      $8               $21,674
4    Proceeds from brokerage                                                                $0               $10,022
5    Refund from credit card                                                                $0                $8,373
6    Unidentified receipt                                                                   $0                    $0
7        Deposit refund                                                                     $0                  $232
8    Proceeds from brokerage account closure                                                $0               $18,966
9        Collection of account receivable                                                   $0               $35,000
10       Insurance claim                                                                    $0               $11,937
         Stimulus                                                                           $0                $4,000
          Return of bail money plus interest                                                $0              $303,624
          Return of US trustee fees, paid to US Treasury in error                           $0                $4,225
          State tax refunds                                                                 $0              $172,092
11       Property Sale                                                                      $0            $1,319,006

12         Total Cash Receipts                                                          $5,634            $1,981,159

     Cash Disbursements
13     Professional fees                                                                $2,020              $831,055
14     Ordinary course professional fees                                                    $0               $10,671
15     Capital Expenditures                                                                 $0                    $0
16     Principal Payments on Debt                                                           $0                    $0
17     Interest Paid                                                                        $0                    $0
       Rent/Lease:
18         Personal Property                                                                $0                        $0
19         Real Property                                                                    $0                        $0
       Amount Paid to Owner(s)/Officer(s)
20         Salaries                                                                      $0                       $0
21         Draws                                                                         $0                       $0
22         Commissions/Royalties                                                         $0                       $0
23         Expense Reimbursements                                                        $0                       $0
24         Other                                                                         $0                       $0
25     Salaries/Commissions (less employee withholding)                                   $0                      $0
26     US Trustee Quarterly fee                                                         -                    $11,718
       Taxes:                                                                            $0                       $0
27         Employee Withholding                                                          $0                       $0
28         Employer Payroll Taxes                                                        $0                       $0
29         Real Property Taxes                                                           $0                       $0
30         Other Taxes (pre-petition)                                                    $0                   $2,270
       Other Cash Outflows:                                                              $0                       $0
31         Boys activities                                                           $5,228                   $5,834
32         Household                                                                 $6,727                  $71,758
33         Insurance                                                                 $1,698      $             8,764
34         Tuition                                                                       $0                  $83,066
35         Child support                                                             $3,440                  $61,845
36         Internet and subscriptions and rent                                       $6,208                  $63,066
37         Medical                                                                  $12,640                  $24,315
38         Fees                                                                          $0                     $166
39         Utilities                                                                   $867                   $4,919
40         401(k) contribution                                                        1,000                   $1,667


41         Bank reporting timing difference                                                 $0                ($2,097)
42         Investment advisor fees                                                         -                   $5,000

43         Total Cash Disbursements:                                                $39,828               $1,184,018

44 Net Increase (Decrease) in Cash                                      $           (34,193)                $797,141

45 Cash Balance, Beginning of Period                                              1,028,761                  197,427

46 Cash Balance, End of Period                                                     $994,568                 $994,568


               Case: 20-30242                 Doc# 576        Filed: 06/21/21        Entered: 06/21/21 10:56:24            Page 4 of
                                                                                                                                Revised 1/1/98
                                                                          35
                                                                   NOTES TO THE MONTHLY OPERATING REPORT




    SUMMARY OF FINANCIAL STATUS

1   Asset & Liability Structure
    Total Assets includes a $180M claim against Uber Technologies, Inc., pursuant to an Indemnification Agreement dated April 11, 2016.
    Total Liabilities includes a $179M arbitration award asserted by Google LLC. The Debtor believes settlement of this award should be funded by Uber Technologies, Inc.

    BALANCE SHEET

2   Pre-Petition Liabilities (allowed amount)
    Priority Unsecured Claims includes $79K for state income taxes payable related to 2016 tax year as determined by recently completed audit. A placeholder amount of $75K was
    included in Schedule E/F. Debtor anticipates federal income taxes payable related to 2016 tax year to be invoiced eventually; Schedule E/F includes $225K placeholder amount.

3   Accrued Professional Fees
    Represents bankruptcy professional fees accrued, approved, and outstanding through April 30, 2021, as disclosed in the various Monthly Fee Statements and Interim Fee
    Applications filed to date. Balance reflects application of retainers held by Goodwin Procter and Paladin Management Group as ordered by the court in January 2021.
    Due to the Debtor's constrained liquidity, no payments have been made to any professionals except the Debtor's third-party bookkeeper since September 2020.
    May 31, 2021 professional fees will be accrued on approval of the related fee application.

    SCHEDULE B: Recapitulation of Funds Held at End of Month

4   Bank -- Account 8
    Bank statements are not readily available for this euro-denominated account at ING in Belgium. A family member of the Debtor is currently working to obtain statements and close
    this account as soon as possible. Funds will be repatriated and deposited into the DIP account.

5   Bank -- Accounts 5 and 6
    These accounts were closed at the direction of the US Trustee in April 2020; funds were deposited into the DIP account.

    STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS

6   Professional fees of $2,020 paid on May 11, 2021 to Julie Jenanyan for bookkeeping services.

7   Effective April 2021, employee contributions to 401k are reported as a separate line item in expenditures.




    INSURANCE COVERAGE

9   Coverage has lapsed on the Debtor’s boat, listed on Schedule A/B 4.1 and valued $77,000 as of Petition Date. As noted in the Schedules, prior to Petition Date, the boat was heavily
    damaged in an accident, and has since been inoperable and stored in a repair yard in a partially disassembled state. A claim was filed pre-petition and the insurance carrier ultimately
    paid out $22,653. No further amounts are forthcoming, per the carrier. The repair yard has provided an estimate of $56,637 to complete the needed repairs, over and above $19,002
    owed in pre-petition repair/storage invoices.




              Case: 20-30242                     Doc# 576               Filed: 06/21/21                  Entered: 06/21/21 10:56:24                              Page 5 of
                                                                                                                                                                             Revised 1/1/98
                                                                                    35
                                                                       Anthony Levandowski

                                                           WF ASL -8303 DIP, Period Ending 05/31/2021

                                                                     RECONCILIATION REPORT

                                                                      Reconciled on: 06/10/2021

                                                                    Reconciled by: Julie Jenanyan

Any changes made to transactions after this date aren't included in this report.

Summary                                                                                                                                   USD

Statement beginning balance                                                                                                          943,184.29
Checks and payments cleared (144)                                                                                                    -38,827.33
Deposits and other credits cleared (3)                                                                                                 4,633.81
Statement ending balance                                                                                                             908,990.77

Register balance as of 05/31/2021                                                                                                    908,990.77
Cleared transactions after 05/31/2021                                                                                                      0.00
Uncleared transactions after 05/31/2021                                                                                              -26,516.35
Register balance as of 06/10/2021                                                                                                    882,474.42



Details

Checks and payments cleared (144)

DATE                             TYPE                              REF NO.                          PAYEE                      AMOUNT (USD)
05/03/2021                       Expense                                                            New York Bagel                       -25.01
05/03/2021                       Expense                                                            Target                              -106.86
05/03/2021                       Expense                                                            New York Bagel                       -23.37
05/03/2021                       Expense                                                            Luhrs Property                    -6,200.00
05/03/2021                       Expense                                                            Amazon                                 -7.00
05/03/2021                       Expense                                                            Amazon                               -22.84
05/03/2021                       Expense                                                            Equator Coffee                       -47.40
05/03/2021                       Expense                                                            New York Bagel                       -17.81
05/03/2021                       Expense                                                            Amazon                               -65.22
05/03/2021                       Expense                                                            pizza antica                         -57.67
05/03/2021                       Expense                                                            Mill Valley Market                   -27.81
05/03/2021                       Expense                                                            Philz Coffee                         -15.36
05/03/2021                       Expense                                                            PG&E                                -330.34
05/04/2021                       Bill Payment                      4061                             Stefanie Olsen                    -5,667.55
05/04/2021                       Expense                                                            Equator Coffee                        -11.40
05/05/2021                       Check                             4064                             Stefanie Olsen                    -3,440.00
05/05/2021                       Expense                                                            Amazon                                 -7.00
05/05/2021                       Expense                                                            Amazon                                 -7.60
05/05/2021                       Expense                                                            Sightglass Coffee                   -256.06
05/05/2021                       Expense                                                            Amazon                               -18.79
05/05/2021                       Expense                                                            West Elm                            -595.95
05/05/2021                       Expense                                                            Buckeye Roadhouse                    -86.84
05/05/2021                       Expense                                                            Amazon                               -86.98
05/06/2021                       Expense                                                            Apple Store                            -4.99
05/06/2021                       Expense                                                            Tamalpie                            -154.70
05/06/2021                       Expense                                                            Moberi                               -16.80
05/07/2021                       Expense                                                            Voodoo Donut                           -8.25
05/07/2021                       Expense                                                            New York Bagel                         -6.20
05/07/2021                       Expense                                                            Fourteen Bakery                      -29.32
05/07/2021                       Expense                                                            Amazon                              -115.17
05/07/2021                       Expense                                                            Mollie Stone's                       -55.46
05/10/2021                       Expense                                                            Equator Coffee                       -28.46
05/10/2021                       Expense                                                            Amazon                              -140.88
05/10/2021                       Expense                                                            Target                              -102.03
05/10/2021                       Expense                                                            AK Subs                              -19.26
05/10/2021                       Expense                                                            Thai Tanic                           -45.68
05/10/2021                       Expense                                                            Starbuck's                             -3.75
05/10/2021                       Check                             4080                             Boone Tabu                        -2,000.00
05/10/2021                       Expense                                                            Caviar                               -25.67
             Case: 20-30242               Doc# 576            Filed: 06/21/21           Entered: 06/21/21 10:56:24       Page 6 of
                                                                          35
DATE                    TYPE                  REF NO.             PAYEE                          AMOUNT (USD)
05/10/2021              Expense                                   Blue Barn                               -18.12
05/10/2021              Check                4078                 Boone Tabu                           -2,000.00
05/10/2021              Expense                                   Cafenated Coffee                       -110.12
05/10/2021              Expense                                   Left Bank                              -142.07
05/10/2021              Expense                                   Unleashed                               -27.30
05/10/2021              Expense                                   Amazon                                 -114.17
05/11/2021              Expense                                   Apple Store                              -0.99
05/11/2021              Expense                                   Amazon                                  -14.06
05/11/2021              Check                4065                 Julie Jenanyan                       -2,020.00
05/11/2021              Expense                                   Philz Coffee                             -4.32
05/11/2021              Expense                                   Sightglass Coffee                       -23.86
05/11/2021              Expense                                   Target                                 -129.02
05/12/2021              Expense                                   Marco Polo Learning                      -7.99
05/12/2021              Expense                                   Golden Gate Pediatrics                 -330.08
05/12/2021              Expense                                   On Inc.                                -304.47
05/12/2021              Expense                                   Caviar                                  -51.30
05/12/2021              Expense                                   Blue Barn                               -31.66
05/13/2021              Expense                                   Deli Board                              -24.74
05/13/2021              Expense                                   Apple Store                              -7.99
05/13/2021              Expense                                   Belly Uptown                            -32.71
05/13/2021              Bill Payment                              Farmer's Insurance                     -164.91
05/13/2021              Expense                                   Gas Station                              -5.28
05/13/2021              Expense                                   Apple Store                              -7.99
05/14/2021              Expense                                   Amazon                                  -92.12
05/14/2021              Expense                                   Target                                  -88.55
05/14/2021              Expense                                   Stefano's Pizzeria                      -61.96
05/14/2021              Expense                                   Driver's Market                         -31.98
05/14/2021              Expense                                   Amazon                                 -172.43
05/14/2021              Expense                                   Amazon                                  -29.50
05/17/2021              Expense                                   Starbuck's                              -25.00
05/17/2021              Expense                                   Amazon                                  -86.99
05/17/2021              Expense                                   Amazon                                   -7.00
05/17/2021              Expense                                   New York Bagel                          -27.70
05/17/2021              Expense                                   Apple Store                              -7.99
05/17/2021              Expense                                   Thistle.com                             -46.45
05/17/2021              Expense                                   Super Duper                             -36.49
05/17/2021              Expense                                   Starbuck's                              -25.00
05/17/2021              Expense                                   Starbuck's                               -4.15
05/17/2021              Bill Payment                              Farmer's Insurance                   -1,533.28
05/17/2021              Expense                                   CVS                                     -40.19
05/17/2021              Expense                                   Amazon                                 -161.48
05/18/2021              Expense                                   Apple Store                              -4.99
05/18/2021              Expense                                   Basil Thai                              -33.69
05/18/2021              Expense                                   AK Subs                                 -19.26
05/18/2021              Expense                                   Apple Store                              -1.99
05/18/2021              Expense                                   Barne's & Noble                         -45.70
05/18/2021              Expense                                   Poppy Stores                           -123.17
05/18/2021              Expense                                   Equator Coffee                          -16.68
05/18/2021              Expense                                   Rustic Bakery                           -22.74
05/18/2021              Expense                                   Blue Barn                               -45.97
05/18/2021              Expense                                   Bay Cities Refuse                      -420.60
05/18/2021              Expense                                   New York Bagel                          -19.16
05/19/2021              Expense                                   New York Bagel                          -13.94
05/19/2021              Expense                                   Caviar                                  -59.36
05/19/2021              Expense                                   Amazon                                  -22.84
05/19/2021              Expense                                   Amazon                                 -104.93
05/20/2021              Expense                                   Amazon                                 -107.58
05/20/2021              Expense                                   Target                                  -38.47
05/20/2021              Expense                                   Waypoint                                -54.65
05/20/2021              Expense                                   Amazon                                  -25.00
05/20/2021              Expense                                   Chubby Noodle                           -28.21
05/21/2021              Expense                                   Amazon                                  -23.91
05/21/2021              Expense                                   Apple Store                              -9.99
05/21/2021              Expense                                   New York Bagel                          -27.70
             Case: 20-30242     Doc# 576   Filed: 06/21/21   Entered: 06/21/21 10:56:24    Page 7 of
                                                       35
DATE                             TYPE                    REF NO.             PAYEE                         AMOUNT (USD)
05/21/2021                       Expense                                     Food                                   -34.68
05/21/2021                       Expense                                     Safeway                                -10.17
05/21/2021                       Expense                                     Mill Valley Market                     -39.71
05/21/2021                       Expense                                     Amazon                                  -7.00
05/24/2021                       Expense                                     Lyft                                   -32.99
05/24/2021                       Expense                                     Nordstrom                             -146.66
05/24/2021                       Expense                                     Apple Store                             -6.99
05/24/2021                       Expense                                     Target                                 -75.89
05/24/2021                       Expense                                     New York Bagel                         -19.06
05/24/2021                       Expense                                     Pehr Designs                          -138.00
05/24/2021                       Expense                                     le garage                              -83.52
05/24/2021                       Expense                                     le garage                               -3.27
05/24/2021                       Expense                                     Comcast                               -115.23
05/24/2021                       Expense                                     Bungalow 44                           -120.80
05/24/2021                       Expense                                     Sightglass Coffee                       -6.00
05/24/2021                       Expense                                     Grand Lake Kitchen                      -5.37
05/24/2021                       Expense                                     Thistle.com                            -46.45
05/24/2021                       Expense                                     Equator Coffee                          -5.75
05/24/2021                       Expense                                     Freshens                               -17.76
05/24/2021                       Expense                                     Food                                   -35.90
05/24/2021                       Expense                                     Patient Pay Service                 -7,869.92
05/24/2021                       Expense                                     Grand Lake Kitchen                     -16.80
05/25/2021                       Expense                                     Apple Store                             -3.99
05/25/2021                       Expense                                     AK Subs                                -19.26
05/25/2021                       Expense                                     Starbuck's                            -100.00
05/25/2021                       Expense                                     Parking                                -12.00
05/25/2021                       Expense                                     Chubby Noodle                          -36.19
05/26/2021                       Expense                                     Amazon                                 -32.57
05/26/2021                       Expense                                     Amazon                                 -42.34
05/26/2021                       Expense                                     Apple Store                            -19.99
05/27/2021                       Expense                                     Amazon                                -106.62
05/27/2021                       Expense                                     Waypoint                               -77.49
05/27/2021                       Expense                                     Fish                                   -18.94
05/27/2021                       Expense                                     Sightglass Coffee                      -16.10
05/28/2021                       Expense                                     Pet Food Express                      -130.48
05/28/2021                       Expense                                     Amazon                                  -7.00
05/28/2021                       Expense                                     Safeway                                 -8.57
05/28/2021                       Expense                                     Safeway                                 -1.99
05/28/2021                       Expense                                     el capitan tequeria                    -90.08
05/28/2021                       Expense                                     Food                                   -34.68
05/28/2021                       Expense                                     New York Bagel                         -27.70

Total                                                                                                        -38,827.33


Deposits and other credits cleared (3)

DATE                             TYPE                    REF NO.             PAYEE                         AMOUNT (USD)
05/17/2021                       Deposit                                     Pronto.ai                            2,313.00
05/28/2021                       Deposit                                     Pronto.ai                            2,313.00
05/31/2021                       Deposit                                                                              7.81

Total                                                                                                            4,633.81


Additional Information

Uncleared checks and payments after 05/31/2021

DATE                             TYPE                    REF NO.             PAYEE                         AMOUNT (USD)
06/01/2021                       Expense                                     Pomegranate                           -120.00
06/01/2021                       Expense                                     Tamalpie                               -29.77
06/01/2021                       Expense                                     Prabh Indian Food                      -68.35
06/01/2021                       Expense                                     Rustic Bakery                          -39.66
06/01/2021                       Expense                                     Apple Store                             -2.99
             Case: 20-30242                Doc# 576   Filed: 06/21/21   Entered: 06/21/21 10:56:24   Page 8 of
                                                                  35
DATE                    TYPE                  REF NO.             PAYEE                         AMOUNT (USD)
06/01/2021              Expense                                   Target                                  -74.94
06/01/2021              Expense                                   New York Bagel                          -34.70
06/01/2021              Expense                                   Driver's Market                         -95.94
06/01/2021              Expense                                   New York Bagel                          -31.19
06/01/2021              Expense                                   Apple Store                              -9.99
06/01/2021              Expense                                   Target                                  -62.45
06/01/2021              Expense                                   Bar Bocce                               -72.32
06/02/2021              Expense                                   Target                                 -109.94
06/02/2021              Expense                                   Luhrs Property                       -6,200.00
06/03/2021              Expense                                   PG&E                                   -311.66
06/03/2021              Expense                                   Good Earth                              -63.75
06/03/2021              Expense                                   Deli Board                              -41.02
06/03/2021              Bill Payment                              Marin Horizon School                -16,707.00
06/04/2021              Expense                                   Stefano's Pizzeria                      -70.60
06/04/2021              Expense                                   New York Bagel                          -36.33
06/04/2021              Expense                                   Safeway                                  -4.54
06/04/2021              Expense                                   Safeway                                 -10.97
06/07/2021              Expense                                   chewy.com                               -41.95
06/07/2021              Expense                                   New York Bagel                          -23.94
06/07/2021              Expense                                   Basil Thai                              -33.69
06/07/2021              Expense                                   le garage                               -47.63
06/07/2021              Expense                                   CVS                                     -71.78
06/08/2021              Expense                                   AK Subs                                 -19.26
06/08/2021              Bill Payment                              Marin Horizon School                 -2,050.00
06/08/2021              Expense                                   Steamgames.com                          -29.99

Total                                                                                             -26,516.35




             Case: 20-30242     Doc# 576   Filed: 06/21/21   Entered: 06/21/21 10:56:24   Page 9 of
                                                       35
                                                                       Anthony Levandowski

                                                         WF Boys Health -6040, Period Ending 05/31/2021

                                                                     RECONCILIATION REPORT

                                                                      Reconciled on: 06/10/2021

                                                                    Reconciled by: Julie Jenanyan

Any changes made to transactions after this date aren't included in this report.

Summary                                                                                                                              USD

Statement beginning balance                                                                                                      15,515.88
Interest earned                                                                                                                       0.13
Checks and payments cleared (0)                                                                                                       0.00
Deposits and other credits cleared (0)                                                                                                0.00
Statement ending balance                                                                                                         15,516.01

Register balance as of 05/31/2021                                                                                                15,516.01




           Case: 20-30242                Doc# 576            Filed: 06/21/21           Entered: 06/21/21 10:56:24   Page 10 of
                                                                          35
                                                                       Anthony Levandowski

                                                           WF Boys Ed -6057, Period Ending 05/31/2021

                                                                     RECONCILIATION REPORT

                                                                      Reconciled on: 06/10/2021

                                                                    Reconciled by: Julie Jenanyan

Any changes made to transactions after this date aren't included in this report.

Summary                                                                                                                              USD

Statement beginning balance                                                                                                      27,933.43
Checks and payments cleared (0)                                                                                                       0.00
Deposits and other credits cleared (1)                                                                                                0.24
Statement ending balance                                                                                                         27,933.67

Register balance as of 05/31/2021                                                                                                27,933.67



Details

Deposits and other credits cleared (1)

DATE                             TYPE                              REF NO.                          PAYEE                 AMOUNT (USD)
05/31/2021                       Deposit                                                                                              0.24

Total                                                                                                                                0.24




           Case: 20-30242                  Doc# 576          Filed: 06/21/21           Entered: 06/21/21 10:56:24   Page 11 of
                                                                          35
                                                                       Anthony Levandowski

                                                       WF Boys Activities -6065, Period Ending 05/31/2021

                                                                     RECONCILIATION REPORT

                                                                      Reconciled on: 06/10/2021

                                                                    Reconciled by: Julie Jenanyan

Any changes made to transactions after this date aren't included in this report.

Summary                                                                                                                              USD

Statement beginning balance                                                                                                      12,188.67
Checks and payments cleared (0)                                                                                                       0.00
Deposits and other credits cleared (1)                                                                                                0.10
Statement ending balance                                                                                                         12,188.77

Register balance as of 05/31/2021                                                                                                12,188.77



Details

Deposits and other credits cleared (1)

DATE                             TYPE                              REF NO.                          PAYEE                 AMOUNT (USD)
05/31/2021                       Deposit                                                                                              0.10

Total                                                                                                                                0.10




           Case: 20-30242                  Doc# 576          Filed: 06/21/21           Entered: 06/21/21 10:56:24   Page 12 of
                                                                          35
                                                                                      May 31, 2021 n Page 1 of 11




                 Portfolio By Wells Fargo®
                                                                Questions? Please contact us:
                                                                Wells Fargo Premier Banking Team ×
                                                                Available 24 hours a day, 7 days a week
                                                                We accept all relay calls, including 711
                                                                Phone: 1-800-742-4932
                                                                Spanish: 1-877-727-2932


                                                                Online: wellsfargo.com
                                                                Write: Wells Fargo Bank, N.A.
                                                                P.O. Box 6995
                                                                Portland, OR 97228-6995
           ANTHONY S LEVANDOWSKI
           DEBTOR IN POSSESSION
           CH11 CASE #20-30242 (NCA)                            May 31, 2021
           1655 OAK AVE
           SAINT HELENA CA 94574-1723                           Qualifying Balance:                        $908,990.77




         Case: 20-30242   Doc# 576      Filed: 06/21/21   Entered: 06/21/21 10:56:24                 Page 13 of
621322                                               35
                                                                                                    May 31, 2021 n Page 2 of 11




Your Portfolio by Wells Fargo overview
Assets
                                                                                     Balance this
Account (Account Number)                                                               month ($)
Wells Fargo Portfolio Checking (9708868303)                                           908,990.77
                                                   Total assets                     $908,990.77




   Important Account Information

   Effective August 9, 2021, for the Portfolio by Wells Fargo® program, ATM transactions where the surcharge fee is not
   provided to Wells Fargo from a non-Wells Fargo ATM owner/operator, customers will receive a $4.00 reimbursement
   per transaction as follows:

   Portfolio by Wells Fargo Select SM* - programs with a statement-ending qualifying balance of less than $250,000:
   reimbursed surcharge fees on non-Wells Fargo ATMs withdrawals: one in the U.S. and one International per fee
   period.
   Portfolio by Wells Fargo Signature SM*,** - programs with a statement-ending qualifying balance of $250,000 or
   more: reimbursed surcharge fees on non-Wells Fargo ATMs withdrawals: unlimited in the U.S. and International.

   *All qualifying linked accounts (including your Wells Fargo Portfolio Checking account) make up your Portfolio by
   Wells Fargo statement-ending qualifying balance, which determines your program tier.
   **Portfolio by Wells Fargo Signature benefits are not available until after the first month with a statement-ending
   qualifying balance of $250,000 or more.




         Case: 20-30242              Doc# 576   Filed: 06/21/21     Entered: 06/21/21 10:56:24                Page 14 of
621323                                                       35
                                                                                                May 31, 2021 n Page 3 of 11




ò Your Portfolio by Wells Fargo overview (continued)

   Important Account Information

   We're adding some benefits to the Portfolio by Wells Fargo® program, effective August 9, 2021. The noted benefits
   below apply only to the primary Wells Fargo Portfolio Checking or Wells Fargo Prime Checking account within your
   Portfolio by Wells Fargo program.

   Here's what we're adding to the Portfolio by Wells Fargo Select SM tier:
   - We'll waive the Overdraft Protection Transfer fee for one transfer per fee period from a savings account.
   - Enjoy a 1% discount on the exchange rate for foreign currency purchases, when you purchase foreign currency
   through the Wells Fargo Foreign Currency call center, online at wellsfargo.com, or through a Wells Fargo branch.
   You'll also get an additional 1% when you exchange foreign currency at a Wells Fargo branch.

   Here's what we're adding to the Portfolio by Wells Fargo Signature SM tier*:
   - We'll waive the fee for online outgoing wire transfers.
   - Enjoy a 2% discount on the exchange rate for foreign currency purchases, when you purchase foreign currency
   through the Wells Fargo Foreign Currency call center, online at wellsfargo.com, or through a Wells Fargo branch.
   You'll also get an additional 2% when you exchange foreign currency at a Wells Fargo branch.

   We calculate your qualifying balance monthly. When your statement-ending qualifying balance is $250,000 or more,
   you automatically move into the Portfolio by Wells Fargo Signature tier and the monthly service fee will be waived.
   Periodically, Wells Fargo will review the accounts in the Portfolio by Wells Fargo Signature tier and, if you have less
   than $250,000 in statement-ending qualifying balances, we will notify you at least 30 days in advance that we will
   transition you into the Portfolio by Wells Fargo Select tier.

   For details about the Portfolio by Wells Fargo program, please refer to the disclosures we provided you when you
   opened your account. If you need another copy of the disclosures, you can find them at
   www.wellsfargo.com/depositdisclosures. You can also get them at a branch or by calling 1-800-742-4932.

   *Portfolio by Wells Fargo Signature benefits are not available until after the first month with a statement-ending
   qualifying balance of $250,000 or more.



   Important Account Information

   If your Portfolio by Wells Fargo program is closed or an account is delinked from the program, then effective
   immediately, Portfolio by Wells Fargo benefits no longer apply, including benefits to your linked accounts. You'll no
   longer receive discounts, options to avoid fees on other products or services, or the Portfolio Relationship Interest
   Rate; for time accounts (CDs), this change will occur at renewal. Your delinked account will revert to the Bank's
   current applicable interest rate or fee at that time. If the program is closed, the Wells Fargo Portfolio Checking
   account or Wells Fargo Prime Checking account will be converted to a Wells Fargo non-interest bearing checking
   account.




         Case: 20-30242       Doc# 576        Filed: 06/21/21        Entered: 06/21/21 10:56:24             Page 15 of
621324                                                     35
                                                                                              May 31, 2021 n Page 4 of 11




ò Your Portfolio by Wells Fargo overview (continued)

   Important Account Information

   "Your Portfolio by Wells Fargo overview" section of your statement is provided for informational and convenience
   purposes. The balances in the Overview section may not match your statement of record for brokerage products due
   to differences in statement periods between this statement and the statement for your brokerage products. The
   Overview section shows activity and information from (1) deposit, trust and foreign exchange accounts with Wells
   Fargo Bank, N.A., (2) brokerage accounts with Wells Fargo Advisors, which is a trade name used by Wells Fargo
   Clearing Services, LLC, and Wells Fargo Advisors Financial Network, LLC, Members SIPC, registered broker-dealers
   and separate non-bank affiliates of Wells Fargo & Company; and (3) insurance products offered through non-bank
   insurance agency affiliates of Wells Fargo & Company and underwritten by unaffiliated insurance companies.

   Investment and Insurance Products are:
   - Not Insured by the FDIC or Any Federal Government Agency
   - Not a Deposit or Other Obligation of, or Guaranteed by, the Bank or Any Bank Affiliate
   - Subject to Investment Risks, Including Possible Loss of the Principal Amount Invested

   Deposit products offered by Wells Fargo Bank, N.A. Member FDIC.



   Important Account Information

   To support upcoming changes to the Portfolio by Wells Fargo program we are making changes to your statement,
   effective May 31, 2021. The Total Liabilities line on the front page has been removed since credit accounts are no
   longer eligible to be linked to a Portfolio by Wells Fargo program. Loan information will no longer appear in your
   Portfolio by Wells Fargo statement. In addition, the Table of Contents section has been removed.

   These changes will not impact other account statements you receive from Wells Fargo.

   Look for other upcoming changes in the months ahead.




         Case: 20-30242      Doc# 576        Filed: 06/21/21       Entered: 06/21/21 10:56:24            Page 16 of
621325                                                    35
                                                                                                                   May 31, 2021 n Page 5 of 11




Wells Fargo Portfolio Checking
Statement period activity summary                                                               Account number: 9708868303
         Balance on 5/1                                      943,184.29                         ANTHONY S LEVANDOWSKI
         Deposits/Additions                                    4,633.81                         DEBTOR IN POSSESSION
                                                                                                CH11 CASE #20-30242 (NCA)
         Withdrawals/Subtractions                            - 38,827.33
         Balance on 5/31                                   $908,990.77                          Wells Fargo Bank, N.A. (Member FDIC)
                                                                                                CALIFORNIA account terms and conditions apply
                                                                                                Questions about your account: 1-800-742-4932
                                                                                                Worksheet to balance your account and General
                                                                                                Statement Policies can be found towards the
                                                                                                end of this statement.

Interest you've earned
         Interest paid this statement                             $7.81
         Interest earned this statement period                    $7.81
         Average collected balance                         $919,696.25
         Annual percentage yield earned                           0.01%
         Interest paid this year                                 $24.75

Transaction history
                                                                                                       Deposits/      Withdrawals/     Ending Daily
         Date     Description                                                       Check No.          Additions      Subtractions         Balance
         Beginning balance on 5/1                                                                                                      943,184.29
         5/3      Purchase Authorized On 04/29 Tst* Equator Coffe Sausalito CA                                               47.40
                  S381119652098681 Card 2239
         5/3      Purchase Authorized On 04/29 Amazon.Com*Fk6Xs3M                                                            22.84
                  Amzn.Com/Bill WA S461119731771796 Card 2239
         5/3      Purchase Authorized On 04/29 Amzn Mktp US*Ze97J                                                            65.22
                  Amzn.Com/Bill WA S301120008758089 Card 2239
         5/3      Recurring Payment Authorized On 04/30 PG&E Webrecurring                                                   330.34
                  800-743-5000 CA S381120314800290 Card 2239
         5/3      Purchase Authorized On 04/30 NEW York Bagel Mill Valley CA                                                 23.37
                  S381120538319297 Card 2239
         5/3      Purchase Authorized On 04/30 Sq *Philz Coffee Corte Madera                                                 15.36
                  CA S301120742353295 Card 2239
         5/3      Purchase Authorized On 04/30 Target 0003 Sausalito CA                                                     106.86
                  S301120803446811 Card 2239
         5/3      Purchase Authorized On 04/30 Amazon Tips*Xn7Wu9                                                             7.00
                  Amzn.Com/Bill WA S301120845630232 Card 2239
         5/3      Purchase Authorized On 04/30 Caviar*Pizza Antic                                                            57.67
                  WWW.Doordash. CA S581121080017182 Card 2239
         5/3      Purchase Authorized On 05/01 NEW York Bagel Mill Valley CA                                                 17.81
                  S381121693623228 Card 2239
         5/3      Purchase Authorized On 05/02 NEW York Bagel Mill Valley CA                                                 25.01
                  S301122600565752 Card 2239
         5/3      Purchase Authorized On 05/02 Mv Market/Vintage Mill Valley                                                 27.81
                  CA S581122697684038 Card 2239
         5/3      Luhrs Property M Web Pmts 050321 6Dqv84 Anthony                                                         6,200.00      936,237.60
                  Levandowski
         5/4      Purchase Authorized On 05/02 Tst* Equator Coffe Sausalito CA                                               11.40
                  S381122590187152 Card 2239
         5/4      Deposited OR Cashed Check                                             4061                              5,667.55      930,558.65
         5/5      Purchase Authorized On 05/03 Sprout San Francis San                                                       256.06
                  Francisco CA S461123744817005 Card 2239
         5/5      Purchase Authorized On 05/03 Westelm.Com 866-937-8356 CA                                                  595.95
                  S381123821075548 Card 2239
         5/5      Purchase Authorized On 05/03 Amazon.Com*2L3Ul3T                                                            86.98
                  Amzn.Com/Bill WA S581123845629933 Card 2239
         5/5      Purchase Authorized On 05/03 Amzn Mktp US*H638H                                                            18.79
                  Amzn.Com/Bill WA S581124088920033 Card 2239
         Case: 20-30242                 Doc# 576      Filed: 06/21/21            Entered: 06/21/21 10:56:24                    Page 17 of
621326                                                             35
                                                                                                            May 31, 2021 n Page 6 of 11




ò Wells Fargo Portfolio Checking (continued)
                                                                                                Deposits/      Withdrawals/   Ending Daily
         Date    Description                                                        Check No.   Additions      Subtractions       Balance
         5/5     Purchase Authorized On 05/03 Amzn Mktp US*6O91Q                                                      7.60
                 Amzn.Com/Bill WA S461124100781023 Card 2239
         5/5     Purchase Authorized On 05/04 Caviar*Buckeye Roa                                                     86.84
                 WWW.Doordash. CA S461125057698359 Card 2239
         5/5     Purchase Authorized On 05/04 Amazon Tips*Bs1Pp6                                                      7.00     929,499.43
                 Amzn.Com/Bill WA S301125072017667 Card 2239
         5/6     Recurring Payment Authorized On 05/04 Apple.Com/Bill                                                 4.99
                 866-712-7753 CA S301124487421994 Card 2239
         5/6     Purchase Authorized On 05/05 Sq *Moberi Portland OR                                                 16.80
                 S461125590835482 Card 2239
         5/6     Purchase Authorized On 05/05 Caviar*Tamalpie Pi                                                    154.70     929,322.94
                 WWW.Doordash. CA S381126029816530 Card 2239
         5/7     Purchase Authorized On 05/05 Amzn Mktp US*2L36M                                                    115.17
                 Amzn.Com/Bill WA S301125467285382 Card 2239
         5/7     Purchase Authorized On 05/05 Tst* Voodoo Doughn Portland                                             8.25
                 OR S301125792264019 Card 2239
         5/7     Purchase Authorized On 05/06 NEW York Bagel Mill Valley CA                                           6.20
                 S461126556099485 Card 2239
         5/7     Purchase Authorized On 05/06 Sq *Fournee Bakery Berkeley CA                                         29.32
                 S301126598011922 Card 2239
         5/7     Purchase Authorized On 05/06 Mollie Stones #1 Sausalito CA                                          55.46     929,108.54
                 S581127086489086 Card 2239
         5/10    Purchase Authorized On 05/04 Amazon.Com*Hm6Gr3K                                                    140.88
                 Amzn.Com/Bill WA S581125146051751 Card 2239
         5/10    Purchase Authorized On 05/06 Tst* Equator Coffe Sausalito CA                                        28.46
                 S461126533192564 Card 2239
         5/10    Purchase Authorized On 05/06 Blue Barn Marin Corte Madera                                           18.12
                 CA S581126702290683 Card 2239
         5/10    Purchase Authorized On 05/07 Fiv*AK Subs San Francisco CA                                           19.26
                 S461127766881606 Card 2239
         5/10    Purchase Authorized On 05/07 Caviar*Left Bank                                                      142.07
                 WWW.Doordash. CA S381128036630572 Card 2239
         5/10    Purchase Authorized On 05/07 Amzn Mktp US*Sr59Q                                                    114.17
                 Amzn.Com/Bill WA S461128208904461 Card 2239
         5/10    Deposited OR Cashed Check                                              4078                       2,000.00
         5/10    Purchase Authorized On 05/08 Tst* Oren S Hummus Palo Alto                                            25.67
                 CA S461128798228843 Card 2239
         5/10    Purchase Authorized On 05/08 Unleashed 53056355 Menlo                                               27.30
                 Park CA S581128817548407 Card 2239
         5/10    Purchase Authorized On 05/08 Starbucks Store 18 Mountain                                             3.75
                 View CA S461129007181779 Card 2239
         5/10    Purchase Authorized On 05/08 Target 0003 Sausalito CA                                              102.03
                 S301129109319507 Card 2239
         5/10    Purchase Authorized On 05/09 Sq *Cafenated Coff Berkeley CA                                        110.12
                 S461129689378102 Card 2239
         5/10    Purchase Authorized On 05/09 Caviar*Thai Tanic                                                      45.68
                 WWW.Doordash. CA S381130014663731 Card 2239
         5/10    Check                                                                  4080                       2,000.00    924,331.03
         5/11    Recurring Payment Authorized On 05/09 Apple.Com/Bill                                                  0.99
                 866-712-7753 CA S461130232844005 Card 2239
         5/11    Purchase Authorized On 05/10 Sq *Sightglass Cof San Francisco                                       23.86
                 CA S581130610237684 Card 2239
         5/11    Recurring Payment Authorized On 05/10 Amazon Prime*2L329                                            14.06
                 Amzn.Com/Bill WA S581130668927944 Card 2239
         5/11    Purchase Authorized On 05/10 Target 0002 San Frafael CA                                            129.02
                 S301130683031066 Card 2239
         5/11    Purchase Authorized On 05/10 Sq *Philz Coffee Corte Madera                                           4.32
                 CA S381130752642721 Card 2239
         5/11    Deposited OR Cashed Check                                              4064                       3,440.00
         5/11    Check                                                                  4065                       2,020.00    918,698.78
         5/12    Purchase Authorized On 05/10 Golden Gate Pediat                                                     330.08
                 415-668-0888 CA S581130509025183 Card 2239
         5/12    Purchase Authorized On 05/10 Blue Barn Marin Corte Madera                                           31.66
         Case:   CA S581130723615260
                 20-30242         Doc#Card576
                                            2239     Filed: 06/21/21             Entered: 06/21/21 10:56:24             Page 18 of
621327                                                                  35
                                                                                                          May 31, 2021 n Page 7 of 11




ò Wells Fargo Portfolio Checking (continued)
                                                                                              Deposits/      Withdrawals/   Ending Daily
         Date   Description                                                       Check No.   Additions      Subtractions       Balance
         5/12   Purchase Authorized On 05/10 On Inc 855-3303575 OR                                                304.47
                S581130783993333 Card 2239
         5/12   Purchase Authorized On 05/11 Caviar*Aurora WWW.Doordash.                                           51.30
                CA S381132033555872 Card 2239
         5/12   Recurring Payment Authorized On 05/11 Marcopolo Learning                                            7.99     917,973.28
                London Gbr S461132097066848 Card 2239
         5/13   Recurring Payment Authorized On 05/11 Apple.Com/Bill                                                7.99
                866-712-7753 CA S461131543313826 Card 2239
         5/13   Purchase Authorized On 05/11 Shell Oil 64611220 Sparks NV                                           5.28
                S301131636313407 Card 2239
         5/13   Purchase Authorized On 05/11 Tst* Belly - Uptow 510-316-1611                                       32.71
                CA S461131667314478 Card 2239
         5/13   Recurring Payment Authorized On 05/12 Apple.Com/Bill                                                7.99
                866-712-7753 CA S381132449279635 Card 2239
         5/13   Purchase Authorized On 05/12 Sq *Deli Board San Francisco CA                                       24.74
                S301132753578970 Card 2239
         5/13   Farmers Ins EFT Pymt 051221 G03496155405Obd Anthony                                               164.91     917,729.66
                Levandowski 95
         5/14   Purchase Authorized On 05/12 Amzn Mktp US*2L2On                                                   172.43
                Amzn.Com/Bill WA S581132375183719 Card 2239
         5/14   Purchase Authorized On 05/12 Amazon.Com*2L6734X                                                    92.12
                Amzn.Com/Bill WA S301132645185926 Card 2239
         5/14   Purchase Authorized On 05/12 Stefanos Pizzeria 415-3839666                                         61.96
                CA S461133035308936 Card 2239
         5/14   Purchase Authorized On 05/12 Amazon.Com*2L50N9B                                                    29.50
                Amzn.Com/Bill WA S581133056443917 Card 2239
         5/14   Purchase Authorized On 05/13 Target 0002 San Frafael CA                                            88.55
                S461133732474269 Card 2239
         5/14   Purchase Authorized On 05/13 Driver's Market Sausalito CA                                          31.98     917,253.12
                S381133747385174 Card 2239
         5/17   Gusto Pay 312060 210517 6Semjpq7Rki Anthony Levandowski                       2,313.00
         5/17   Purchase Authorized On 05/13 Starbucks 800-782-                                                    25.00
                800-782-7282 WA S581133572456588 Card 2239
         5/17   Recurring Payment Authorized On 05/14 WWW.Thistle.CO Thi                                           46.45
                Thistle.CO CA S461134271298898 Card 2239
         5/17   Purchase Authorized On 05/14 Starbucks Store 09 Sausalito CA                                        4.15
                S381134509086722 Card 2239
         5/17   Purchase Authorized On 05/14 Amazon Tips*2R5Bp1                                                     7.00
                Amzn.Com/Bill WA S381134544265063 Card 2239
         5/17   Purchase Authorized On 05/14 NEW York Bagel Mill Valley CA                                         27.70
                S301134546214799 Card 2239
         5/17   Purchase Authorized On 05/14 Super Duper Mill V Mill Valley                                        36.49
                CA S461134811092647 Card 2239
         5/17   Purchase Authorized On 05/14 Cvs/Pharmacy #0996 Sausalito                                          40.19
                CA S581135022953499 Card 2239
         5/17   Purchase Authorized On 05/15 Starbucks 800-782-                                                    25.00
                800-782-7282 WA S301135688103993 Card 2239
         5/17   Recurring Payment Authorized On 05/15 Apple.Com/Bill                                                7.99
                866-712-7753 CA S381135782996034 Card 2239
         5/17   Purchase Authorized On 05/15 Amzn Mktp US*2L3Dq                                                   161.48
                Amzn.Com/Bill WA S461136177788780 Card 2239
         5/17   Purchase Authorized On 05/16 Amazon.Com*2R9R03L                                                    86.99
                Amzn.Com/Bill WA S581136314254236 Card 2239
         5/17   Farmers Ins EFT Pymt 051521 J65737492305Rbd Anthony                                              1,533.28    917,564.40
                Levandowski 95
         5/18   Purchase Authorized On 05/16 Tst* Equator Coffe Sausalito CA                                       16.68
                S381136618444923 Card 2239
         5/18   Purchase Authorized On 05/16 Blue Barn Marin Corte Madera                                          45.97
                CA S381136798195506 Card 2239
         5/18   Purchase Authorized On 05/16 Barnes & Noble #22 Corte                                              45.70
                Madera CA S301136819434931 Card 2239
         5/18   Purchase Authorized On 05/16 Apple.Com/Bill 866-712-7753                                            1.99
                CA S301137094747135 Card 2239
         Case: 20-30242          Doc# 576           Filed: 06/21/21            Entered: 06/21/21 10:56:24             Page 19 of
621328                                                           35
                                                                                                           May 31, 2021 n Page 8 of 11




ò Wells Fargo Portfolio Checking (continued)
                                                                                               Deposits/      Withdrawals/   Ending Daily
         Date    Description                                                       Check No.   Additions      Subtractions       Balance
         5/18    Recurring Payment Authorized On 05/17 Apple.Com/Bill                                                4.99
                 866-712-7753 CA S461137531129283 Card 2239
         5/18    Purchase Authorized On 05/17 NEW York Bagel Mill Valley CA                                         19.16
                 S461137536102183 Card 2239
         5/18    Recurring Payment Authorized On 05/17 Bay Cities Refuse                                           420.60
                 415-3323646 CA S581137538606546 Card 2239
         5/18    Purchase Authorized On 05/17 Poppy Stores 415-4640222 CA                                          123.17
                 S461137753067552 Card 2239
         5/18    Purchase Authorized On 05/17 Tst* Rustic Bakery Larkspur CA                                        22.74
                 S461137757794828 Card 2239
         5/18    Purchase Authorized On 05/17 Fiv*AK Subs San Francisco CA                                          19.26
                 S461137769388577 Card 2239
         5/18    Purchase Authorized On 05/17 Caviar*Basil Thai                                                     33.69     916,810.45
                 WWW.Doordash. CA S461138114172105 Card 2239
         5/19    Purchase Authorized On 05/17 Amzn Mktp US*2L2Rf                                                    22.84
                 Amzn.Com/Bill WA S461137736674146 Card 2239
         5/19    Purchase Authorized On 05/17 Amzn Mktp US*2L1Bl                                                   104.93
                 Amzn.Com/Bill WA S461138112315636 Card 2239
         5/19    Purchase Authorized On 05/18 NEW York Bagel Mill Valley CA                                         13.94
                 S581138585873671 Card 2239
         5/19    Purchase Authorized On 05/18 Caviar*Gravity Tav                                                    59.36     916,609.38
                 WWW.Doordash. CA S581139038803620 Card 2239
         5/20    Purchase Authorized On 05/18 Amazon.Com*2R4Pn50                                                   107.58
                 Amzn.Com/Bill WA S381138577447739 Card 2239
         5/20    Purchase Authorized On 05/18 Caviar*Chubby Nood                                                    28.21
                 WWW.Doordash. CA S381139114520585 Card 2239
         5/20    Purchase Authorized On 05/19 Target 0003 Sausalito CA                                              38.47
                 S461139677753811 Card 2239
         5/20    Purchase Authorized On 05/19 Caviar*Waypoint Pi                                                    54.65
                 WWW.Doordash. CA S461140024703156 Card 2239
         5/20    Purchase Authorized On 05/19 Amazon.Com*2R9Ft7O                                                    25.00     916,355.47
                 Amzn.Com/Bill WA S301140078907286 Card 2239
         5/21    Purchase Authorized On 05/17 Amzn Mktp US*2R70O                                                    23.91
                 Amzn.Com/Bill WA S301138250357274 Card 2239
         5/21    Purchase Authorized On 05/19 Tst* Pacific Catch 415-927-3474                                       34.68
                 CA S381140016713041 Card 2239
         5/21    Purchase Authorized On 05/19 Safeway #2318 Corte Madera                                            10.17
                 CA S301140020597618 Card 2239
         5/21    Purchase Authorized On 05/19 Apple.Com/Bill 866-712-7753                                            9.99
                 CA S461140177261841 Card 2239
         5/21    Purchase Authorized On 05/20 NEW York Bagel Mill Valley CA                                         27.70
                 S581140570872431 Card 2239
         5/21    Purchase Authorized On 05/20 Amazon Tips*2R5Ka2                                                     7.00
                 Amzn.Com/Bill WA S581140626042232 Card 2239
         5/21    Purchase Authorized On 05/20 Mv Market/Vintage Mill Valley                                         39.71     916,202.31
                 CA S381140696150980 Card 2239
         5/24    Purchase Authorized On 05/20 Tst* Equator Coffe Mill Valley                                         5.75
                 CA S581140714335728 Card 2239
         5/24    Purchase Authorized On 05/20 687- The Scoop - T San                                                 6.00
                 Francisco CA S381140745883064 Card 2239
         5/24    Purchase Authorized On 05/20 Patient Pay Servic Grand Rapids                                     7,869.92
                 MI S581140748614050 Card 2239
         5/24    Recurring Payment Authorized On 05/21 WWW.Thistle.CO Thi                                           46.45
                 Thistle.CO CA S301141267501661 Card 2239
         5/24    Recurring Payment Authorized On 05/21 Apple.Com/Bill                                                6.99
                 866-712-7753 CA S461141353890785 Card 2239
         5/24    Purchase Authorized On 05/21 Lyft *1 Ride 05- Lyft.Com CA                                          32.99
                 S581141414804324 Card 2239
         5/24    Purchase Authorized On 05/21 Nordstrom Rack #04 Emeryville                                        146.66
                 CA S581141708353587 Card 2239
         5/24    Purchase Authorized On 05/21 Tst* Grand Lake Ki Oakland CA                                         16.80
                 S381141724482901 Card 2239
         5/24    Purchase Authorized On 05/21 Tst* Grand Lake Ki Oakland CA                                          5.37
         Case:   S581141725439979Doc#
                 20-30242           Card 2239
                                           576 Filed: 06/21/21                  Entered: 06/21/21 10:56:24             Page 20 of
621329                                                                  35
                                                                                                              May 31, 2021 n Page 9 of 11




ò Wells Fargo Portfolio Checking (continued)
                                                                                                  Deposits/      Withdrawals/   Ending Daily
         Date     Description                                                        Check No.    Additions      Subtractions       Balance
         5/24     Purchase Authorized On 05/21 MCA Freshens Doral FL                                                    17.76
                  S461141736362080 Card 2239
         5/24     Purchase Authorized On 05/21 Tst* Fast Food Fra 415-887-9047                                         35.90
                  CA S461142108591019 Card 2239
         5/24     Purchase Authorized On 05/22 Tst* Le Garage Bis 415-332-5625                                         83.52
                  CA S381142683165333 Card 2239
         5/24     Purchase Authorized On 05/22 Tst* Le Garage Bis Sausalito CA                                          3.27
                  S461142687621948 Card 2239
         5/24     Purchase Authorized On 05/23 NEW York Bagel Mill Valley CA                                           19.06
                  S461143612237852 Card 2239
         5/24     Purchase Authorized On 05/23 Target 0003 Sausalito CA                                                75.89
                  S581143632529708 Card 2239
         5/24     Purchase Authorized On 05/23 Sp * Pehr Designs Toronto Can                                          138.00
                  S381143739323308 Card 2239
         5/24     Purchase Authorized On 05/23 Caviar*Bungalow 44                                                     120.80
                  WWW.Doordash. CA S461144012104415 Card 2239
         5/24     Comcast 8155300 Xxxxx2871 210523 8876088 Anthony                                                    115.23     907,455.95
                  *Levandowski
         5/25     Purchase Authorized On 05/23 Starbucks 800-782-                                                     100.00
                  800-782-7282 WA S381143609045659 Card 2239
         5/25     Recurring Payment Authorized On 05/24 Apple.Com/Bill                                                  3.99
                  866-712-7753 CA S301144485444032 Card 2239
         5/25     Purchase Authorized On 05/24 Cpmc Parking-Vng M San                                                  12.00
                  Francisco CA S461144718149075 Card 2239
         5/25     Purchase Authorized On 05/24 Fiv*AK Subs San Francisco CA                                            19.26
                  S381144779153333 Card 2239
         5/25     Purchase Authorized On 05/24 Caviar*Chubby Nood                                                      36.19     907,284.51
                  WWW.Doordash. CA S581145114146203 Card 2239
         5/26     Purchase Authorized On 05/25 Amazon.Com*2R30V1K                                                      42.34
                  Amzn.Com/Bill WA S461145382006011 Card 2239
         5/26     Purchase Authorized On 05/25 Amzn Mktp US*2R2Pz                                                      32.57
                  Amzn.Com/Bill WA S461145396726108 Card 2239
         5/26     Purchase Authorized On 05/25 Apple.Com/Bill 866-712-7753                                             19.99     907,189.61
                  CA S461145631897160 Card 2239
         5/27     Purchase Authorized On 05/25 Amazon.Com*2R7Fo9G                                                     106.62
                  Amzn.Com/Bill WA S301145378643478 Card 2239
         5/27     Purchase Authorized On 05/26 Sq *Sightglass Cof San Francisco                                        16.10
                  CA S581146585038986 Card 2239
         5/27     Purchase Authorized On 05/26 Sq *Hook Fish CO @ Mill Valley                                          18.94
                  CA S581146708639241 Card 2239
         5/27     Purchase Authorized On 05/26 Caviar*Waypoint Pi                                                      77.49     906,970.46
                  WWW.Doordash. CA S381147058018097 Card 2239
         5/28     Gusto Pay 515160 210528 6Semjprhk3T Anthony Levandowski                         2,313.00
         5/28     Purchase Authorized On 05/26 Tst* Pacific Catch 415-927-3474                                         34.68
                  CA S301146808759483 Card 2239
         5/28     Purchase Authorized On 05/26 Safeway #2318 Corte Madera                                               1.99
                  CA S461146811981053 Card 2239
         5/28     Purchase Authorized On 05/26 Safeway #2318 Corte Madera                                               8.57
                  CA S301147007314224 Card 2239
         5/28     Purchase Authorized On 05/26 Amazon Tips*2R20N6                                                       7.00
                  Amzn.Com/Bill WA S381147135728211 Card 2239
         5/28     Purchase Authorized On 05/26 Pet Food Express 3                                                     130.48
                  415-883-1111 CA S461147197636786 Card 2239
         5/28     Purchase Authorized On 05/27 NEW York Bagel Mill Valley CA                                           27.70
                  S381147549165629 Card 2239
         5/28     Purchase Authorized On 05/27 El Capitan Polk St San Francisco                                        90.08
                  CA S581147730999001 Card 2239
         5/28     Interest Payment                                                                    7.81                       908,990.77
         Ending balance on 5/31                                                                                                 908,990.77
         Totals                                                                                  $4,633.81        $38,827.33



         Case: 20-30242             Doc# 576          Filed: 06/21/21             Entered: 06/21/21 10:56:24              Page 21 of
621330                                                             35
                                                                                                           May 31, 2021 n Page 10 of 11




ò Wells Fargo Portfolio Checking (continued)
         Summary of checks written (checks listed are also displayed in the preceding Transaction history section)
         Number              Date      $ Amount        Number          Date          $ Amount        Number          Date         $ Amount
         4061                5/4        5,667.55       4065            5/11           2,020.00       4080 *          5/10          2,000.00
         4064 *              5/11       3,440.00       4078 *          5/10           2,000.00

         * Gap in check sequence.




   Important Account Information

   The monthly service fee for the Portfolio by Wells Fargo program is $25 and can be avoided each fee period with
   $20,000 or more in statement-ending qualifying linked bank deposit account balances (checking, savings, time
   accounts (CDs), FDIC-insured IRAs) and investment account balances (brokerage available through our brokerage
   affiliate Wells Fargo Advisors*,**, Investment & Fiduciary Services, annuities***,****, and foreign exchange).

   *Brokerage products and services are offered through Wells Fargo Advisors. Wells Fargo Advisors is a trade name
   used by Wells Fargo Clearing Services, LLC (WFCS) and Wells Fargo Advisors Financial Network, LLC, Members SIPC,
   separate registered broker-dealers and non-bank affiliates of Wells Fargo & Company.
   **Certain brokerage accounts are not eligible.
   ***Insurance products are offered through non-bank insurance agency affiliates of Wells Fargo & Company and are
   underwritten by unaffiliated insurance companies.
   ****If the annuity becomes annuitized, or a periodic payment schedule has been established, the remaining balance
   will no longer be eligible for qualification.

   Investment and Insurance Products are:
   - Not Insured by the FDIC or Any Federal Government Agency
   - Not a Deposit or Other Obligation of, or Guaranteed by, the Bank or Any Bank Affiliate
   - Subject to Investment Risks, Including Possible Loss of the Principal Amount Invested

   Deposit products offered by Wells Fargo Bank, N.A. Member FDIC.



   Important Account Information

   Can we reach you when it's really important?

   Don't miss suspicious-activity alerts and critical account information. Please make sure your contact information is
   current by:
   - Signing on to wellsfargo.com or the Wells Fargo Mobile® app and navigating to the Update Contact Information
   page via My Profile
   - Contacting the phone number at the top of your statement
   - Visiting a branch




         Case: 20-30242             Doc# 576         Filed: 06/21/21          Entered: 06/21/21 10:56:24                    Page 22 of
621331                                                            35
                                                                                                                      May 31, 2021 n Page 11 of 11




Worksheet to balance your checking account
1. Go through your check register and mark each check (this includes            2. Using the chart below, list any outstanding, converted or substitute
cancelled, converted and substitute checks that may appear on your              checks, as well as any ATM withdrawals, payments or any other
statement), withdrawal, ATM transaction, payment, deposit or other credit       withdrawals (including any from previous months) which are listed in your
listed in the "Transaction history" section of your statement. Be sure your     register but are not shown on your statement.
register shows any interest or dividends paid into your account and any
service charges, automatic payments or transfers withdrawn from your            3. Balance your account by filling in the spaces below.
account during this statement period.


/ ENTER
 A The ”ending balance“
shown on your statement                                    $                        Items outstanding

/ ADD                                                                               Check number                  Amount
                                      $
 B Any deposits listed in
your register or transfers into       $
your account which are not            $
shown on your statement
                                      $
                                      $                    $
/ CALCULATE SUBTOTAL
(Add parts A and B )                                       $

/ SUBTRACT
 C Total of outstanding
checks and withdrawals from
the chart at right                                         -$

/ CALCULATE
ENDING BALANCE
(Part A + Part B - Part C )
This amount should be the
same as the current balance
shown in your check register.                              $
                                                                                       Total                      $


General statement policies for Wells Fargo Bank
n To dispute or report                    n Checking account information. After                      1. Tell us your name and account number (if any).
inaccuracies in information we            balancing your checking account, please report
have furnished to a Consumer              any differences to us as soon as possible but no           2. Describe the error or the transfer you are
Reporting Agency about your               later than within 30 days. Special provisions,             unsure about, and explain as clearly as you can
accounts. You have the right to           including a reporting period of up to 60 days,             why you believe it is an error or why you need
dispute the accuracy of                   apply if the difference involves an electronic funds       more information.
information that Wells Fargo Bank,        transfer. These provisions are explained below.
N.A. has furnished to a consumer                                                                     3. Tell us the dollar amount of the suspected
reporting agency by writing to us         n In case of errors or questions about your                error.
at Overdraft Collection and               electronic transfers, telephone us at the number
Recovery, P.O. Box 5058, Portland,        printed on the front of this statement or write us at      We will investigate your complaint and will
OR 97208-5058. Please describe            Wells Fargo Bank, P.O. Box 6995, Portland, OR              correct any error promptly. If we take more than
the specific information that is          97228-6995 as soon as you can, if you think your           10 business days to do this, we will credit your
inaccurate or in dispute and the          statement or receipt is wrong or if you need more          account for the amount you think is in error, so
basis for the dispute along with          information about a transfer on the statement or           that you will have the use of the money during the
supporting documentation. If you          receipt. We must hear from you no later than 60            time it takes us to complete our investigation.
believe the information furnished         days after we sent you the FIRST statement on
is the result of identity theft,          which the error or problem appeared.                       n Deposit and credit products offered by Wells
please provide us with an identity                                                                   Fargo Bank, N.A., Member FDIC.
theft report.
©2012 Wells Fargo Bank, N.A. All rights reserved. NMLSR ID 399801
         Case: 20-30242              Doc# 576           Filed: 06/21/21              Entered: 06/21/21 10:56:24                      Page 23 of
621332                                                               35
                              ®
Wells Fargo Preferred Checking
May 31, 2021      ■   Page 1 of 4




                                                                                                    Questions?
ANTHONY LEVANDOWSKI                                                                                 Available by phone 24 hours a day, 7 days a week:
                                                                                                    We accept all relay calls, including 711
STEFANIE OLSEN
                                                                                                      1-800-742-4932
MILL VALLEY CA                                                                                        En español: 1-877-727-2932



                                                                                                    Online: wellsfargo.com

                                                                                                    Write: Wells Fargo Bank, N.A. (114)
                                                                                                            P.O. Box 6995
                                                                                                            Portland, OR 97228-6995




 You and Wells Fargo                                                                                Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                       A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                     convenient services with your account(s). Go to
                                                                                                    wellsfargo.com or call the number above if you have
                                                                                                    questions or if you would like to add new services.

                                                                                                    Online Banking                Direct Deposit
                                                                                                    Online Bill Pay               Auto Transfer/Payment
                                                                                                    Online Statements             Overdraft Protection
                                                                                                    Mobile Banking                Debit Card
                                                                                                    My Spending Report            Overdraft Service




        IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



                                                        ®
Effective August 9, 2021, for the Portfolio by Wells Fargo program, ATM transactions where the surcharge fee is not provided to Wells
Fargo from a non-Wells Fargo ATM owner/operator, customers will receive a $4.00 reimbursement per transaction as follows:

Portfolio by Wells Fargo Select SM* - programs with a statement-ending qualifying balance of less than $250,000: reimbursed
surcharge fees on non-Wells Fargo ATMs withdrawals: one in the U.S. and one International per fee period.
Portfolio by Wells Fargo Signature SM*,** - programs with a statement-ending qualifying balance of $250,000 or more: reimbursed
surcharge fees on non-Wells Fargo ATMs withdrawals: unlimited in the U.S. and International.




        Case: 20-30242                Doc# 576              Filed: 06/21/21          Entered: 06/21/21 10:56:24                      Page 24 of
     (114)                                                               35
     Sheet Seq = 0160733
May 31, 2021       ■   Page 2 of 4




*All qualifying linked accounts (including your Wells Fargo Portfolio Checking account) make up your Portfolio by Wells Fargo
statement-ending qualifying balance, which determines your program tier.
**Portfolio by Wells Fargo Signature benefits are not available until after the first month with a statement-ending qualifying balance of
$250,000 or more.



Statement period activity summary                                                                           Account number:             6040
         Beginning balance on 5/1                                                  $15,515.88               ANTHONY LEVANDOWSKI
                                                                                                            STEFANIE OLSEN
         Deposits/Additions                                                              0.13
         Withdrawals/Subtractions                                                       - 0.00              California account terms and conditions apply
                                                                                                            For Direct Deposit use
         Ending balance on 5/31                                                    $15,516.01
                                                                                                            Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Interest summary
       Interest paid this statement                                        $0.13
       Average collected balance                                     $15,515.88
       Annual percentage yield earned                                     0.01%
       Interest earned this statement period                               $0.13
       Interest paid this year                                             $0.64




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/         Ending daily
       Date              Number Description                                                                          Additions         Subtractions             balance
       5/28                     Interest Payment                                                                          0.13                                15,516.01
       Ending balance on 5/31                                                                                                                                   15,516.01
       Totals                                                                                                           $0.13                  $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 05/01/2021 - 05/31/2021                                                   Standard monthly service fee $15.00                   You paid $0.00
                                                                                                        ®
       The fee is waived this fee period because the account is linked to your Portfolio by Wells Fargo program.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                   $1,000.00                           $0.00


                                                                                                                                                                      3
         · A linked Wells Fargo home mortgage                                                                                   1                               0
         · Combined balance in linked accounts, which may include                                                      $10,000.00                      $15,515.88     ✔

           - Minimum daily balance in personal checking, savings, Time Accounts (CDs) and
             FDIC-insured Retirement accounts




         Case: 20-30242                  Doc# 576            Filed: 06/21/21               Entered: 06/21/21 10:56:24                          Page 25 of
                                                                          35
May 31, 2021      ■   Page 3 of 4




Monthly service fee summary (continued)
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       JD/JD




        IMPORTANT ACCOUNT INFORMATION

Can we reach you when it's really important?

Don't miss suspicious-activity alerts and critical account information. Please make sure your contact information is current by:
                                                            ®
- Signing on to wellsfargo.com or the Wells Fargo Mobile app and navigating to the Update Contact Information page via My Profile
- Contacting the phone number at the top of your statement
- Visiting a branch




Other Wells Fargo Benefits

Go paperless with online statements - the safe and convenient way to stay organized

You'll get fast, secure, contactless delivery - plus easy online access up to the last seven years of your deposit account statements.*
We'll also send you an email alert when each statement is ready to view. You can securely view, download, print and save your
statement with the peace of mind that you have an online backup. You can also switch back to paper statements at any time.

                                                                 ®
It's easy to set up online statements - on the Wells Fargo Mobile app, choose Menu > Profile > Delivery Preferences or sign on to Wells
              ®
Fargo Online , click on "Accounts" and then "Manage Delivery Preferences" under "Statements & Documents."

If you have questions, please contact your local banker or call the number listed on this statement.

Switch to online statements today and your statements will only be a few clicks away whenever you need them!

Wells Fargo Bank, N.A. Member FDIC

                                           ®
*Online Statements require Adobe Acrobat PDF reader. The length of time the specific product statements are available online can be
                           ®
found in Wells Fargo Online in Statements & Documents. Availability may be affected by your mobile carrier's coverage area. Your
mobile carrier's message and data rates may apply.




         Case: 20-30242                Doc# 576            Filed: 06/21/21              Entered: 06/21/21 10:56:24                        Page 26 of
                                                                        35
     Sheet Seq = 0160734
     Sheet 00002 of 00002
May 31, 2021      ■   Page 4 of 4




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-30242                 Doc# 576               Filed: 06/21/21       Entered: 06/21/21 10:56:24                                   Page 27 of
                                                                            35
                              ®
Wells Fargo Preferred Checking
May 31, 2021      ■   Page 1 of 4




                                                                                                    Questions?
ANTHONY LEVANDOWSKI                                                                                 Available by phone 24 hours a day, 7 days a week:
                                                                                                    We accept all relay calls, including 711
STEFANIE OLSEN
                                                                                                      1-800-742-4932
MILL VALLEY CA                                                                                        En español: 1-877-727-2932



                                                                                                    Online: wellsfargo.com

                                                                                                    Write: Wells Fargo Bank, N.A. (114)
                                                                                                            P.O. Box 6995
                                                                                                            Portland, OR 97228-6995




 You and Wells Fargo                                                                                Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                       A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                     convenient services with your account(s). Go to
                                                                                                    wellsfargo.com or call the number above if you have
                                                                                                    questions or if you would like to add new services.

                                                                                                    Online Banking                Direct Deposit
                                                                                                    Online Bill Pay               Auto Transfer/Payment
                                                                                                    Online Statements             Overdraft Protection
                                                                                                    Mobile Banking                Debit Card
                                                                                                    My Spending Report            Overdraft Service




        IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



                                                        ®
Effective August 9, 2021, for the Portfolio by Wells Fargo program, ATM transactions where the surcharge fee is not provided to Wells
Fargo from a non-Wells Fargo ATM owner/operator, customers will receive a $4.00 reimbursement per transaction as follows:

Portfolio by Wells Fargo Select SM* - programs with a statement-ending qualifying balance of less than $250,000: reimbursed
surcharge fees on non-Wells Fargo ATMs withdrawals: one in the U.S. and one International per fee period.
Portfolio by Wells Fargo Signature SM*,** - programs with a statement-ending qualifying balance of $250,000 or more: reimbursed
surcharge fees on non-Wells Fargo ATMs withdrawals: unlimited in the U.S. and International.




        Case: 20-30242                Doc# 576              Filed: 06/21/21          Entered: 06/21/21 10:56:24                      Page 28 of
     (114)                                                               35
     Sheet Seq = 0160735
May 31, 2021       ■   Page 2 of 4




*All qualifying linked accounts (including your Wells Fargo Portfolio Checking account) make up your Portfolio by Wells Fargo
statement-ending qualifying balance, which determines your program tier.
**Portfolio by Wells Fargo Signature benefits are not available until after the first month with a statement-ending qualifying balance of
$250,000 or more.



Statement period activity summary                                                                           Account number:             6057
         Beginning balance on 5/1                                                  $27,933.43               ANTHONY LEVANDOWSKI
                                                                                                            STEFANIE OLSEN
         Deposits/Additions                                                              0.24
         Withdrawals/Subtractions                                                       - 0.00              California account terms and conditions apply
                                                                                                            For Direct Deposit use
         Ending balance on 5/31                                                    $27,933.67
                                                                                                            Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Interest summary
       Interest paid this statement                                        $0.24
       Average collected balance                                     $27,933.43
       Annual percentage yield earned                                     0.01%
       Interest earned this statement period                               $0.24
       Interest paid this year                                             $1.16




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/         Ending daily
       Date              Number Description                                                                          Additions         Subtractions             balance
       5/28                     Interest Payment                                                                          0.24                                27,933.67
       Ending balance on 5/31                                                                                                                                   27,933.67
       Totals                                                                                                           $0.24                  $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 05/01/2021 - 05/31/2021                                                   Standard monthly service fee $15.00                   You paid $0.00
                                                                                                        ®
       The fee is waived this fee period because the account is linked to your Portfolio by Wells Fargo program.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                   $1,000.00                           $0.00


                                                                                                                                                                      3
         · A linked Wells Fargo home mortgage                                                                                   1                               0
         · Combined balance in linked accounts, which may include                                                      $10,000.00                      $27,933.43     ✔

           - Minimum daily balance in personal checking, savings, Time Accounts (CDs) and
             FDIC-insured Retirement accounts




         Case: 20-30242                  Doc# 576            Filed: 06/21/21               Entered: 06/21/21 10:56:24                          Page 29 of
                                                                          35
May 31, 2021      ■   Page 3 of 4




Monthly service fee summary (continued)
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       JD/JD




        IMPORTANT ACCOUNT INFORMATION

Can we reach you when it's really important?

Don't miss suspicious-activity alerts and critical account information. Please make sure your contact information is current by:
                                                            ®
- Signing on to wellsfargo.com or the Wells Fargo Mobile app and navigating to the Update Contact Information page via My Profile
- Contacting the phone number at the top of your statement
- Visiting a branch




Other Wells Fargo Benefits

Go paperless with online statements - the safe and convenient way to stay organized

You'll get fast, secure, contactless delivery - plus easy online access up to the last seven years of your deposit account statements.*
We'll also send you an email alert when each statement is ready to view. You can securely view, download, print and save your
statement with the peace of mind that you have an online backup. You can also switch back to paper statements at any time.

                                                                 ®
It's easy to set up online statements - on the Wells Fargo Mobile app, choose Menu > Profile > Delivery Preferences or sign on to Wells
              ®
Fargo Online , click on "Accounts" and then "Manage Delivery Preferences" under "Statements & Documents."

If you have questions, please contact your local banker or call the number listed on this statement.

Switch to online statements today and your statements will only be a few clicks away whenever you need them!

Wells Fargo Bank, N.A. Member FDIC

                                           ®
*Online Statements require Adobe Acrobat PDF reader. The length of time the specific product statements are available online can be
                           ®
found in Wells Fargo Online in Statements & Documents. Availability may be affected by your mobile carrier's coverage area. Your
mobile carrier's message and data rates may apply.




         Case: 20-30242                Doc# 576            Filed: 06/21/21              Entered: 06/21/21 10:56:24                        Page 30 of
                                                                        35
     Sheet Seq = 0160736
     Sheet 00002 of 00002
May 31, 2021      ■   Page 4 of 4




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-30242                 Doc# 576               Filed: 06/21/21       Entered: 06/21/21 10:56:24                                   Page 31 of
                                                                            35
                              ®
Wells Fargo Preferred Checking
May 31, 2021      ■   Page 1 of 4




                                                                                                    Questions?
ANTHONY LEVANDOWSKI                                                                                 Available by phone 24 hours a day, 7 days a week:
                                                                                                    We accept all relay calls, including 711
STEFANIE OLSEN
                                                                                                      1-800-742-4932
MILL VALLEY CA                                                                                        En español: 1-877-727-2932



                                                                                                    Online: wellsfargo.com

                                                                                                    Write: Wells Fargo Bank, N.A. (114)
                                                                                                            P.O. Box 6995
                                                                                                            Portland, OR 97228-6995




 You and Wells Fargo                                                                                Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                       A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                     convenient services with your account(s). Go to
                                                                                                    wellsfargo.com or call the number above if you have
                                                                                                    questions or if you would like to add new services.

                                                                                                    Online Banking                Direct Deposit
                                                                                                    Online Bill Pay               Auto Transfer/Payment
                                                                                                    Online Statements             Overdraft Protection
                                                                                                    Mobile Banking                Debit Card
                                                                                                    My Spending Report            Overdraft Service




        IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



                                                        ®
Effective August 9, 2021, for the Portfolio by Wells Fargo program, ATM transactions where the surcharge fee is not provided to Wells
Fargo from a non-Wells Fargo ATM owner/operator, customers will receive a $4.00 reimbursement per transaction as follows:

Portfolio by Wells Fargo Select SM* - programs with a statement-ending qualifying balance of less than $250,000: reimbursed
surcharge fees on non-Wells Fargo ATMs withdrawals: one in the U.S. and one International per fee period.
Portfolio by Wells Fargo Signature SM*,** - programs with a statement-ending qualifying balance of $250,000 or more: reimbursed
surcharge fees on non-Wells Fargo ATMs withdrawals: unlimited in the U.S. and International.




        Case: 20-30242                Doc# 576              Filed: 06/21/21          Entered: 06/21/21 10:56:24                      Page 32 of
     (114)                                                               35
     Sheet Seq = 0160737
May 31, 2021       ■   Page 2 of 4




*All qualifying linked accounts (including your Wells Fargo Portfolio Checking account) make up your Portfolio by Wells Fargo
statement-ending qualifying balance, which determines your program tier.
**Portfolio by Wells Fargo Signature benefits are not available until after the first month with a statement-ending qualifying balance of
$250,000 or more.



Statement period activity summary                                                                           Account number:             6065
         Beginning balance on 5/1                                                  $12,188.67               ANTHONY LEVANDOWSKI
                                                                                                            STEFANIE OLSEN
         Deposits/Additions                                                              0.10
         Withdrawals/Subtractions                                                       - 0.00              California account terms and conditions apply
                                                                                                            For Direct Deposit use
         Ending balance on 5/31                                                    $12,188.77
                                                                                                            Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Interest summary
       Interest paid this statement                                        $0.10
       Average collected balance                                     $12,188.67
       Annual percentage yield earned                                     0.01%
       Interest earned this statement period                               $0.10
       Interest paid this year                                             $0.50




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/         Ending daily
       Date              Number Description                                                                          Additions         Subtractions             balance
       5/28                     Interest Payment                                                                          0.10                                12,188.77
       Ending balance on 5/31                                                                                                                                   12,188.77
       Totals                                                                                                           $0.10                  $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 05/01/2021 - 05/31/2021                                                   Standard monthly service fee $15.00                   You paid $0.00
                                                                                                        ®
       The fee is waived this fee period because the account is linked to your Portfolio by Wells Fargo program.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                   $1,000.00                           $0.00


                                                                                                                                                                      3
         · A linked Wells Fargo home mortgage                                                                                   1                               0
         · Combined balance in linked accounts, which may include                                                      $10,000.00                      $12,188.67     ✔

           - Minimum daily balance in personal checking, savings, Time Accounts (CDs) and
             FDIC-insured Retirement accounts




         Case: 20-30242                  Doc# 576            Filed: 06/21/21               Entered: 06/21/21 10:56:24                          Page 33 of
                                                                          35
May 31, 2021      ■   Page 3 of 4




Monthly service fee summary (continued)
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       JD/JD




        IMPORTANT ACCOUNT INFORMATION

Can we reach you when it's really important?

Don't miss suspicious-activity alerts and critical account information. Please make sure your contact information is current by:
                                                            ®
- Signing on to wellsfargo.com or the Wells Fargo Mobile app and navigating to the Update Contact Information page via My Profile
- Contacting the phone number at the top of your statement
- Visiting a branch




Other Wells Fargo Benefits

Go paperless with online statements - the safe and convenient way to stay organized

You'll get fast, secure, contactless delivery - plus easy online access up to the last seven years of your deposit account statements.*
We'll also send you an email alert when each statement is ready to view. You can securely view, download, print and save your
statement with the peace of mind that you have an online backup. You can also switch back to paper statements at any time.

                                                                 ®
It's easy to set up online statements - on the Wells Fargo Mobile app, choose Menu > Profile > Delivery Preferences or sign on to Wells
              ®
Fargo Online , click on "Accounts" and then "Manage Delivery Preferences" under "Statements & Documents."

If you have questions, please contact your local banker or call the number listed on this statement.

Switch to online statements today and your statements will only be a few clicks away whenever you need them!

Wells Fargo Bank, N.A. Member FDIC

                                           ®
*Online Statements require Adobe Acrobat PDF reader. The length of time the specific product statements are available online can be
                           ®
found in Wells Fargo Online in Statements & Documents. Availability may be affected by your mobile carrier's coverage area. Your
mobile carrier's message and data rates may apply.




         Case: 20-30242                Doc# 576            Filed: 06/21/21              Entered: 06/21/21 10:56:24                        Page 34 of
                                                                        35
     Sheet Seq = 0160738
     Sheet 00002 of 00002
May 31, 2021      ■   Page 4 of 4




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-30242                 Doc# 576               Filed: 06/21/21       Entered: 06/21/21 10:56:24                                   Page 35 of
                                                                            35
